Case 20-13321-elf         Doc 14      Filed 09/08/20 Entered 09/08/20 18:07:48                 Desc Main
                                      Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Muhammad K. Abbasi                                     BK NO. 20-13321 ELF
                                 Debtor(s)
                                                              Chapter 13
Nationstar Mortgage LLC d/b/a Mr. Cooper
                            Movant
                                                              Hearing Date: 09/22/2020
                vs.

Muhammad K. Abbasi
                                 Respondent(s)


        OBJECTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
                 TO CONFIRMATION OF CHAPTER 13 PLAN

        Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter Secured Creditor), objects to
confirmation of Debtor's Chapter 13 plan and asserts in support of its Objection as follows:
        1.      The claims bar date is October 21, 2020. Secured Creditor intends to file a claim on or
before the bar date with pre-petition arrears estimated at $3,326.81.
        2.      Debtor's Plan provides for payment in the amount of $0.00 towards the arrearage claim of
the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $3,326.81, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.


        WHEREFORE, the Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, prays that the
Court deny confirmation of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: September 8, 2020
                                                  By: /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-627-1322
                                                       Attorney for Movant/Applicant
